FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AHAB JOSEPH NAFAL,                               No. 07-56488

              Plaintiff - Appellant,             D.C. No. CV-05-02480-SVW

  v.
                                                 MEMORANDUM *
SHAWN CARTER; et al.,

              Defendants - Appellees,

EMI MUSIC PUBLISHING LTD.,

              Defendant - Appellee,

  and

EMI MUSIC INC.,

              Defendant.



AHAB JOSEPH NAFAL, an individual,                No. 08-55540

              Plaintiff - Appellee,              D.C. No. 2:05-cv-02480-SVW-
                                                 PJW
  v.

SHAWN CARTER, p/k/a JAY-Z; et al.,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           Defendants,

 and

ROB BOURDON; et al.,

           Defendants - Appellants.



AHAB JOSEPH NAFAL, an individual,           No. 08-55543

           Plaintiff - Appellee,            D.C. No. 2:05-cv-02480-SVW-
                                            PJW
 v.

SHAWN CARTER, p/k/a JAY-Z; et al.,

           Defendants - Appellants,

 and

EMI BLACKWOOD MUSIC, INC.; et al.,

           Defendants.



                Appeal from the United States District Court
                    for the Central District of California
                Stephen V. Wilson, District Judge, Presiding

                     Argued and Submitted July 15, 2010
                            Pasadena, California
                                          -3-

Before: FARRIS and SILVERMAN, Circuit Judges, and CAMP, Senior District
Judge.**

      This case involves Plaintiff Ahab Joseph Nafal’s appeal from the district

court’s summary judgment ruling in favor of Defendants dismissing his copyright

infringement claim for lack of standing, as well as a cross appeal by some of the

Defendants from the district court’s denial of their motion for statutory fees and

costs under 17 U.S.C. § 505. We have jurisdiction pursuant to 28 U.S.C. § 1291.

We affirm.

      First, assuming without deciding that the Copyright Act of 1976 governs

standing in this case, and for the ample reasons articulated in the district court’s

opinion, see Nafal v. Carter, 540 F. Supp. 2d 1128, 1139–44 (C.D. Cal. 2007), the

assignment documents at issue here did not actually grant Plaintiff an ownership

interest in an exclusive copyright license. Rather, the documents were a disguised

assignment of a cause of action prohibited under Silvers v. Sony Pictures

Entertainment, Inc., 402 F.3d 881, 884–89 (9th Cir. 2005) (en banc). Plaintiff

appropriately concedes that he would lack standing to sue if he were not the co-

owner of the exclusive license. See id. at 886. Consequently, the district court

properly granted summary judgment to Defendants.


        **
            The Honorable Jack J. Camp, Senior United States District Judge for
the Northern District of Georgia, sitting by designation.
                                           -4-

      Second, the district court did not abuse its discretion in denying the § 505

motion for attorneys’ fees and costs. See Fantasy, Inc. v. Fogerty, 94 F.3d 553,

556 (9th Cir. 1996) (quoting Schwarz v. Sec’y of Health & Human Servs., 73 F.3d

895, 900 (9th Cir. 1995)); see also The Traditional Cat Ass’n, Inc. v. Gilbreath,

340 F.3d 829, 833 n.4 (9th Cir. 2003) (“In exercising this discretion, district courts

are given ‘wide latitude.’” (citation omitted)). Although Defendants succeeded in

dismissing the case, the district court did not clearly err in finding that the case

presented complex legal and factual issues; that Plaintiff had sufficient factual and

legal bases for his standing claim; that Plaintiff did not bring the instant lawsuit in

bad faith; or that the case did not ultimately further the goals of the Copyright Act

or significantly clarify the law.

      AFFIRMED .***




      ***
            The Defendants' unopposed motions for judicial notice are granted.